              Case 5:21-cv-00248 Document 1 Filed 03/11/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN OF TEXAS
                                SAN ANTONIO DIVISION

S&K CONVENIENT IMAN, INC                        §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §       Civil Action No. 5:21-cv-248
                                                §
CRUM & FORSTER INDEMNITY                        §
COMPANY                                         §
                                                §
        Defendant.                              §

                           DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Pursuant to 28 U.S.C. §§1441 and 1446, Defendant Crum & Forster Indemnity Company

(“Crum & Forster”) files this Notice of Removal on the basis of diversity of citizenship and

jurisdictional amount, and respectfully shows the Court the following:

                                      REMOVAL IS TIMELY

        1.      Crum & Forster is the Defendant in Cause No. 2021-CI-01973 filed in the 166th

Judicial District Court of Bexar County, Texas, styled S&K Convenient Iman Inc. v. Crum & Forster

Indemnity Company. Plaintiffs commenced this civil action against Crum & Forster in the state court

on February 2, 2021. Crum & Forster was first served with Plaintiff’s Original Petition (the

“Petition”) on February 11, 2021.

        2.      Therefore, service of process in this cause was served on Crum & Forster not more

than thirty (30) days before the filing of this notice, and this Notice of Removal is being filed

within one year of the date suit was first filed in state court.
             Case 5:21-cv-00248 Document 1 Filed 03/11/21 Page 2 of 4




                                     BASIS FOR REMOVAL

       3.      Removal is proper based upon diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446.

A.     There is Complete Diversity

       4.      In its Original Petition, Plaintiff S&K Convenient Iman Inc. (“S&K”)

acknowledges that it is a citizen of the State of Texas residing in Bexar County. (Pl.’s Orig. Pet. at

¶ 2) Additionally, the Plaintiff owns the insured property located at 3500 Broadway, San Antonio,

Texas in Bexar county. (Pl.’s Orig. Pet. at ¶ 8)

       5.      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant Crum & Forster is a corporation incorporated and existing under the laws of Delaware,

keeping its principal place of business in Morristown, New Jersey.

B.     The Amount in Controversy Exceeds $75,000.00

       6.      This is a civil action in which the amount in controversy exceeds the jurisdictional

limits of $75,000.00. In determining the amount in controversy, the Court may consider,

“penalties, statutory damages, and punitive damages.” St Paul Reinsurance Co, Ltd v Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see also Ray v State Farm Lloyds, 1999 WL 151667, at *2 -

3 (N.D. Tex. 1999) (finding sufficient amount in controversy in plaintiff's case against the insurer

for breach of contract, bad faith, violations of the Texas Insurance Code and Texas Deceptive

Trade Practices Act and mental anguish). Plaintiff alleges that Crum & Forster is liable for breach

of contract, common law fraud, conspiracy to commit fraud, common law and statutory bad faith,

and violations of Chapters 541 and 542 of the Texas Insurance. Plaintiffs seek to recover actual

damages, exemplary damages, compensatory damages, additional statutory damages, post-

judgment interest, and reasonable and necessary attorneys’ fees. Plaintiff’s Original Petition does



_____________________________________________________________________________________________
CRUM & FORSTER INDEMNITY COMPANY’S NOTICE OF REMOVAL                                   PAGE 2
               Case 5:21-cv-00248 Document 1 Filed 03/11/21 Page 3 of 4




not allege an amount in controversy, but its pre-suit notice letter identifies actual damages and

attorneys’ fees of at least $200,000 (Attached as Exhibit B). Accordingly, the amount in

controversy clearly exceeds $75,000.1

        7.       Accordingly, by virtue of diversity of citizenship the United States district courts

have original jurisdiction.

                          STATE COURT DOCUMENTS BEING FILED

        8.       Pursuant to 28 U.S.C.§1446(a), attached hereto as Exhibit “A” is the Index of

Matters Being Filed that clearly identifies each document and indicates the date the document was

filed in state court. Attached as Exhibit “C” is a copy of the docket sheet, and all documents filed

in the state court action are attached.

                                                  PRAYER

        Therefore, based upon 28 U.S.C. §§1441 and 1446, Crum & Forster respectfully requests

that this action be removed to the United States District Court for the Western District of Texas, San

Antonio Division, and that it be granted such other and further relief to which it may show itself justly

entitled.

                                                    Respectfully submitted,

                                                    THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                                    By:    /s/ Christopher H. Avery _________________
                                                            BRIAN S. MARTIN
                                                            State Bar No. 13055350
                                                            E-Mail: bmartin@thompsoncoe.com
                                                            CHRISTOPHER H. AVERY
                                                            State Bar No. 24069321
                                                            E-Mail: cavery@thompsoncoe.com
                                                            One Riverway, Suite 1400
                                                            Houston, TX 77056

1
 See, e.g., Theodoridis v. Balboa Ins. Co., CV G-10-497, 2011 WL 13257650, at *1 (S.D. Tex. Feb. 3, 2011), report
and recommendation adopted, CV G-10-497, 2011 WL 13257647 (S.D. Tex. Feb. 24, 2011) (denying Motion to
Remand where pre-suit demand letter sought approximately $46,000).

_____________________________________________________________________________________________
CRUM & FORSTER INDEMNITY COMPANY’S NOTICE OF REMOVAL                                   PAGE 3
             Case 5:21-cv-00248 Document 1 Filed 03/11/21 Page 4 of 4




                                                      Telephone: (713) 403-8210
                                                      Telecopy: (713) 403-8299

                                              ATTORNEYS FOR DEFENDANT
                                              CRUM & FORSTER INDEMNITY COMPANY


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of March, 2021, a true and correct copy of the foregoing
instrument has been forwarded to all counsel of record.

  Cristobal M. Galindo
  Joe Gibson
  GALINDO LAW
  4151 Southwest Freeway, Suite 602
  Houston, Texas 77027
  StormCase@GalindoLaw.com
  Attorneys for Plaintiff


                                                      /s/ Christopher H. Avery
                                                      CHRISTOPHER H. AVERY




_____________________________________________________________________________________________
CRUM & FORSTER INDEMNITY COMPANY’S NOTICE OF REMOVAL                                   PAGE 4
